                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA


 ZACH HILLESHEIM,
                                                         Case No. 8:18-cv-00177
              Plaintiff,

 v.
                                                   ORDER FOR DISMISSAL WITH
 THE FIVE FIFTY TWO CORPORATION,                          PREJUDICE

              Defendant.


      The parties to this case have filed a stipulation of dismissal.

      Accordingly, based upon the foregoing and all the files and records herein, it is

hereby ordered that Plaintiff’s Complaint is hereby dismissed with prejudice, with each

party bearing its own costs and fees.

      Dated this 26th day of November 26, 2018.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
